         Case 1:19-cr-00561-LAP Document 219 Filed 11/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                No. 19-CR-561 (LAP)
-against-
                                                No. 11-CV-691 (LAK)
STEVEN DONZIIGER,
                                                        ORDER
                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant Steven Donziger’s

November 24, 2020 letter [dkt. no. 218].           The special

prosecutors shall respond to Mr. Donziger’s letter no later than

December 9, 2020.       Mr. Donziger my file a reply no later than

December 16, 2020.

SO ORDERED.

Dated:       November 25, 2020
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
